FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 7, 2021

                                   No. 04-18-00022-CR

                                 Travis Leslie NORTON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR3975
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
       In an order issued October 5, 2021, we withdrew our February 13, 2019 opinion and
judgment in accordance with the Texas Court of Criminal Appeals’ opinion, Ex parte Norton,
No. WR-92,415-01, 2021 WL 1202422 (Tex. Crim. App. Mar. 31, 2021). We hereby
WITHDRAW the mandate that issued on April 25, 2019. The appeal is REINSTATED on the
docket of this court.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court